Citation Nr: 1410615	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Medical Center
in Augusta, Maine


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for emergency room services performed on October 31, 2011, at the Maine Medical Center.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Togus Medical Center in Augusta, Maine.  

In July 2012, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.


FINDINGS OF FACT

1.  On October 31, 2011, the Veteran obtained medical treatment for recurrent anterior epistaxis (bleeding from the nose) at the Maine Medical Center.

2.  At the time of treatment, service connection had not been established for any disability; the Veteran was not participating in a rehabilitation program under 38 U.S.C. Chapter 31; and the Veteran had coverage under a health-plan contract with Harvard Pilgrim Health Care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses for emergency room services performed on October 31, 2011, at the Maine Medical Center have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.54, 17.1000-17.1002 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.120-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2013).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2013).

In this case, the VA Medical Center's December 6, 2011 letter advised the Veteran of the criteria necessary to substantiate his claim, and notified him of his appellate rights.  The RO's letter further explained to the Veteran the basis for the denial of his claim, and afforded him the opportunity to present information and evidence in support of the claim.  

There is no indication that any additional notice or development would aid the Veteran in substantiating his claim herein.  The pertinent facts in this case are not in dispute.  The RO has obtained all of the records relating to the medical treatment at issue.  Moreover, the claim is denied on the undisputed fact that the Veteran has coverage under a health-plan contract.  Thus, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  

The Veteran contends that payment or reimbursement is warranted for private medical expenses incurred during an emergency room visit on October 31, 2011, at the Maine Medical Center.  

At the time of this treatment, service connection had not been established for any disability; the Veteran was not participating in a rehabilitation program under 38 U.S.C. Chapter 31; and the Veteran was covered by a private medical insurance policy with Harvard Pilgrim Health Care.  At his July 2012 video conference hearing, the Veteran testified that he maintained this private medical insurance policy through his employer primarily for the benefit of his spouse.  On his notice of disagreement, received in January 2012, the Veteran indicated that he only uses this private medical insurance policy for eye care.

In a January 2012 memorandum, a VA patient services manager noted that the Veteran's private medical insurance company was contacted, and that the insurance company confirmed that both the Veteran and his spouse were eligible for coverage under the policy.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54. 

The Veteran contends that he initially sought treatment for a severe nose bleed at the Central Maine Medical Center in Lewiston, Maine, on Friday, October 28, 2011.  After being treated, the Veteran was advised to follow up with his primary care provider the following Monday.

In accordance with these instructions, the Veteran testified that he sought follow up care on Monday, October 31, 2011, in the early morning hours at the VA Community Based Outpatient Clinic (CBOC) in Saco, Maine.  A VA treatment record, dated October 31, 2011, noted that the Veteran was brought to the nurse's office for triage of his condition.  The VA treatment report indicated that the Veteran was then scheduled for the next available appointment, which was at 3 p.m. on that same day.  

Rather than waiting several hours for the afternoon appointment at the VA CBOC, the Veteran testified that he returned to his home.  A couple hours later, he reported that his nose began to bleed again and quickly worsened.  As a result, he testified that his son ended up calling 911 for him in the early afternoon.  This led to him being transported to and receiving treatment from the Maine Medical Center in Portland, Maine.

The evidence does not support a factual determination that the Veteran sought and received prior authorization from VA for the treatment received at the Maine Medical Center, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  While the Veteran had contacted VA seeking treatment earlier that same day, he is not shown to have sought prior VA authorization for to private medical treatment received at the Maine Medical Center that afternoon.  See U.S.C.A. §§ 1725, 1728 (West 2002); see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at Maine Medical Center on October 31, 2011.


A.  38 U.S.C.A. § 1728

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i);(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

The Veteran does not contend that his October 31, 2011 treatment was for a service-connected disability.  At the time of this treatment, service connection had not been established for any disability; the Veteran was not shown to have a total disability; and the Veteran was not shown or alleged to have been participating in a rehabilitation program.  Accordingly, the criteria for payment under 38 U.S.C.A. § 1728 are not met, and reimbursement for medical expenses under 38 U.S.C.A. § 1728; 38 C.F.R. 17.120, must be denied.

B.  38 U.S.C.A. § 1725

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002 and Supp. 2013) and 38 C.F.R. §§ 17.1000-1008 (2013).  
The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses. Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for the emergency treatment.  38 C.F.R. § 17.1002(f) (2013). 

Evidence in the claims file establishes that the Veteran had private medical insurance coverage with Harvard Pilgrim Health Care at the time he received the private treatment at issue.  This insurance coverage is listed on the medical billing records received from Maine Medical Center.  A January 2012 memorandum from the RO indicated that this company was contacted and that coverage of the Veteran under this policy was verified.  Finally, the Veteran submitted statements and testimony acknowledging that he maintains this policy in his own name through his employer.

This means that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment at issue, which means he does not satisfy at least one of the requisite criteria set forth above, and thus payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(f). 

Effective May 21, 2012, VA published a final rule in the Federal Register amending 38 C.F.R. § 17.1002 to conform to statutory changes back in 2010.  See 77 Fed. Reg. 23,615 (April 20, 2012).  In the Supplementary Information section, VA specifically addressed a commenter's suggestion that VA remove the term "or in part" from current § 17.1002(f).  VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that section 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "[i]n other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b).  The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the Veteran's liability for emergency treatment if such Veteran has no health-plan contract "'in whole or in part.'"

The evidence in this case is unequivocal.  The Veteran has a health-plan contract as defined by the statute.  He has not disputed this fact, and this coverage is a bar to payment by VA. See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  Accordingly, for the reasons stated above, payment or reimbursement of private medical expenses for emergency room services performed on October 31, 2011, at the Maine Medical Center under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, must be denied.

 
ORDER

Payment or reimbursement of private medical expenses for emergency room services performed on October 31, 2011, at the Maine Medical Center is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


